               Case
AO 106 (Rev. 04/10)    3:19-mj-00195-LL
                    Application for a Search Warrant   Document 1 Filed 01/16/19 PageID.1 Page 1 of 13

                                      UNITED STATES DISTRICT Co
                                                                     for the
                                                         Southern District of California
                                                                                                        CUJiK.       !;~;      .11'.-:iH!C ! ,;1"t·H I
                                                                                                   SOU H   lr-11::   !J1   ~    i Hi(; l C: ;;,\, ! ; OHNIA
                                                                                                 BY                                                 HUTY
              In the Matter of the Search of                            )                        ------------
         (Briefly describe the property to be searched                  )
          or identifY the person by name and address)                            Case No.
                                                                        )
                    Black LG cellular telephone                         )
                                                                        )
                                                                                                      19MJQ195
                    IMEI 355380-09-137317-2
                                                                        )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

  See Attachement A-3, incorporated herein by reference

located in the             Southern               District of - - - - -
                     --------                                           - - - - - - - , there is now concealed (identifY the
                                                                      California
person or describe the property to be seized):
  See Attachment B-3, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   m  evidence of a crime;
                   mcontraband, fruits of crime, or other items illegally possessed;
                   ~property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                       Offense Description
        Title 21 U.S.C. 841 (a)(1 );846            Possession of Methamphetamine with Intent to Distribute;Conspiracy to do same;
        Title 18 U.S.C. 922(g)(1); 922             Felon in Possession of a Firearm
        (a)(1 )(A)
          The application is based on these facts:
        See attached affadavit of Special Agent Chad Joseph


           r'if   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested

                  under 18 U.S.C. § 3103a, the basis of which is       s-et_fi_o_rt_h_o_~--e-a--te.6?.~a-c~e~--e-t._ _ _ _ _ _ _ _ _ __
                                                                                              Applicant's signature

                                                                                       Chad Joseph, Special Agent ATF
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:         ((l<o(t~
                                                                                               ' Judge's signature

City and state: San Diego, California                                                      Lopez United States Magistrate Judge
                                                                                              Printed name and title
            Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.2 Page 2 of 13



                                  AFFIDAVIT IN SUPPORT OFAPPLICATION
 1
                                         FOR SEARCH WARRANT
 2
                I, Chad D. Joseph, being duly sworn, depose and state:
 3
                                               INTRODUCTION
 4
                1.       I make this affidavit in support of an application for a search warrant in
 5
     furtherance of a firearms possession and narcotics distribution investigation conducted by
 6
     The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Special Agents for the
 7
     following cellular phone:
 8
                Black LG cellular telephone
 9
                IMEI 355380-09-137317-2
10
                (Target Device #3) 1
11
                2. Officers seized Target Device #3 on December 17, 2018 from Jeffrey Teodoro
12
     Ramirez's (RAMIREZ) person after he was arrested on a Federal Arrest Warrant
13
     18MJ6283 at the San Diego County Superior Court, Vista Courthouse. Target Device #3
14
     is currently being held as evidence at the Bureau of Alcohol, Tobacco, Firearms and
15
     Explosives (ATF) office located at 5901 Priestly Drive, Suite 304, Carlsbad, California,
16
     92008, in the Southern District of California.
17
                3.       Probable cause exists to believe that Target Device #3 contains evidence
18
     relating to violations of Title 18, United States Code, Sections 922(g)(l) and 922(a)(l)(A)
19
     and Title 21 United States Code, Sections 841 and 846.4.                                 Based upon my experience
20
     and training, and all the facts and opinions set forth in this Affidavit, I believe the items to
21
     be seized set forth in Attachment B-3 will be found in the items to be searched as described
22
     in Attachment A-3. These items may be or lead to evidence of the violations described
23
     above.
24
     II
25
     II
26
27   1
         See separate cover for applications for a search warrants regarding Target Device #1 and Target Device #2.
                                                                     1
        Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.3 Page 3 of 13




 1                              TRAINING AND EXPERIENCE
 2         5.    I am an investigative or law enforcement officer within the meaning of Title
 3 18, United States Code, and Section 2510(7); that is, an officer of the United States who is
 4 empowered by law to conduct investigations of and to make arrests for offenses
 5 enumerated in Title 18, United States Code, and Section 2516.
 6         6.    I am a Special Agent of the Bureau of Alcohol Tobacco Firearms and
 7 Explosives (ATF), and have been so employed since May 2018. I am currently assigned to
 8 the Los Angeles Field Division, San Diego IV Field Office, North County Regional Gang
 9 Task Force (NCRGTF). Prior to joining the ATF, I was a Federal Air Marshal, from
10 February 2006 until May 2018. I have received 28 weeks of training at the ATF Academy
11 in Glynco, Georgia. During that training, I received instruction regarding a wide variety of
12 investigative techniques that are commonly used in support of a wide range of the ATF's
13 investigative priorities. The training included instruction regarding the use of sources,
14 electronic surveillance techniques, law enforcement tactics, search and seizure laws and
15 techniques, surveillance, forensic techniques, interviewing, and a variety of other subjects.
16         7. During my law enforcement career, I have received formal training in federal
17 firearms laws, narcotics, and gang investigations, to include investigations on persons
18 prohibited from possessing firearms. I have been trained in various investigative
19 techniques, including physical and stationary surveillance, informants and cooperating
20 sources, court authorized interceptions, pen register/trap and trace devices, telephone toll
21 analysis, undercover operations, physical searches, mail covers, and electronic
22 examinations of evidence. In addition to my formal training, I have received on the job
23 training in the manner in which narcotics are packaged, consumed, transported and sold. I
24 have spoken to narcotics officers, drug users, drug dealers, and informants regarding the
25 manner in which narcotics transactions are commonly carried out, how narcotics are
26
27
                                                 2
28
        Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.4 Page 4 of 13




 1 packaged for sale, and how drug dealers store, conceal, sell, smuggle, and transport
 2 narcotics.
 3         8.     Through the course of my training, investigations, and conversations with
 4 other law enforcement personnel, I am aware that it is a common practice for narcotics
 5 traffickers to work in concert with other individuals and to do so by utilizing cellular
 6 telephones to maintain communications with co-conspirators in order to further their
 7 criminal activities. Conspiracies involving narcotics trafficking generate many types of
 8 evidence including, but not limited to, cellular phone-related evidence such as voicemail
 9 messages referring to the arrangements of travel and payment, names, photographs, text
1O messages, emails, instant messages, social networking messages, and phone numbers of
11 co-conspirators.
12         9.     I also know that narcotics traffickers sometimes maintain lists of clients that
13 have drug debts, often referred to as "pay and owe" sheets. These debt lists are sometimes
14 maintained on electronic files and stored on electronic storage devices.
15         10.    In preparing this affidavit, I have conferred with other law enforcement
16 personnel who are experienced in the area of narcotics investigations, and the opinions
17 stated below are shared by them. Further, I have personal knowledge of the following
18 facts, or have had them related to me by persons mentioned in this affidavit.
19         11.    Based upon my training and experience as a Special Agent, and consultations
20 with law enforcement officers experienced in the distribution of firearms and controlled
21   substances, and all the facts and opinions set forth in this affidavit, I submit the following:
22
           a.     Firearm and narcotics dealers will use cellular telephones because they are
23
                  mobile and they have instant access to telephone calls, text, web, and voice
24                messages.
25
26         b.     Firearm and narcotics dealers believe that cellular telephones provide greater
                  insulation and protection against court-ordered wiretaps, and they believe in
27
                                                    3
28
        Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.5 Page 5 of 13




                 the inability of law enforcement personnel to simultaneously track the
 1
                 originating and destination telephone numbers of calls placed to and from
 2               their cellular telephones.
 3
 4        c.     Firearm and narcotics dealers will use cellular telephones because they are
                 able to actively monitor the progress of their illegal cargo while the
 5
                 conveyance is in transit.
 6
 7         d.    Firearm and narcotics dealers and their accomplices will use cellular
                 telephones because they can easily arrange and/or determine what time their
 8
                 illegal cargo will arrive at predetermined locations.
 9
10         e.    Firearm and narcotics dealers will use cellular telephones to synchronize an
                 exact drop off and/or pick up time of their illegal cargo.
11
12         f.    Firearm and narcotics dealers will use cellular telephones to notify or warn
13               their accomplices of law enforcement activity to include the presence and
14               posture of marked and unmarked police units.
15         12.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
16 modules, are smart cards that store data for GSM cellular telephone subscribers. Such data
17 includes user identity, location and phone number, network authorization data, personal
18 security keys, contact lists and stored text messages. Much of the evidence generated by a
19 firearm and narcotics trafficker's use of a cellular telephone would likely be stored on any
20 SIM Card that has been utilized in connection with that telephone.
21         13. Based upon my training and experience as a Federal Officer, and consultations
22 with law enforcement officers experienced in firearms and narcotics trafficking
23 investigations, and all the facts and opinions set forth in this affidavit, I know that
24 cellular/mobile telephones can and often do contain electronic records, phone logs and
25 contacts, voice and text communications, and data such as emails, text messages, chats
26 and chat logs from various third-party applications, photographs, audio files,. videos, and
27
                                                 4
28
       Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.6 Page 6 of 13




 1 location data. This information can be stored within disks, memory cards, deleted data,
 2 remnant data, slack space, and temporary or permanent files contained on or in the
 3 cellular/mobile telephone. Specifically, I know based upon my training, education, and
 4 experience investigating these conspiracies that searches of cellular/mobile telephones
 5 yield evidence:
 6
          a.    tending to indicate efforts to illegally acquire, possess, and I or deal firearms
 7              and/ or narcotics;
 8
          b.    tending to identify accounts, facilities, storage devices, and/or services-such
 9
                as email addresses, IP addresses, and phone numbers-used to facilitate the
10              illegal acquisition, possession, and I or dealing of firearms and/ or narcotics;
11
12        c.    tending to identify co-conspirators, criminal associates, or others involved in
                the illegal acquisition, possession, and I or dealing of firearms and/ or
13
                narcotics;
14
15        d.    tending to identify travel to or presence at locations involved in the illegal
                acquisition, possession, and I or dealing of firearms and/ or narcotics;
16

17        e.    tending to identify the user of, or persons with control over or access to, the
18              Target Device #3; and/or
19
          f.    tending to place in context, identify the creator or recipient of, or establish the
20
                time of creation or receipt of communications, records, or data involved in the
21              activities described above.
22              14.   The facts set forth in this affidavit are based on my own personal
23 knowledge; knowledge obtained from other individuals during my participation in this
24 investigation, including other law enforcement officers; interviews; my review of
25 documents related to this investigation; communications with others who have personal
26 knowledge of the events and circumstances described herein; conversations with other
27
                                                  5
28
        Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.7 Page 7 of 13




 1 investigators and agents experienced in controlled substance investigations, and
 2 information gained through my training and experience. All the dates, times, and amounts
 3 listed in this affidavit are approximate and all dates refer to the current calendar year and
 4 all times refer to Pacific Standard Time (PST) unless specified otherwise. Because this
 5 affidavit is submitted for the limited purpose of establishing probable cause in support of
 6 the application for search warrants, it does not set forth each and every fact that I or others
 7 have learned during the course of this investigation. Instead, it contains only those facts
 8 believed to be necessary to establish probable cause.
 9                        FACTS SUPPORTING PROBABLE CAUSE
10         15.   On December 5th, 2018, at approximately 6:36 p.m., Oceanside Police
11 Department uniformed Gang Suppression Unit officers Ted Weise and Jorge Sanchez
12 were dressed in full uniform and driving an unmarked grey patrol vehicle. In the area of
13 Oceanside Blvd and El Camino Real in the city of Oceanside, California, Officers Weise
14 and Sanchez observed a black Lincoln sedan with California plate 6TZL240 traveling
15 westbound on Oceanside Blvd with the third brake light not functioning properly in
16 violation of CVC 24252(a) - lighting equipment maintained in good working order. The
17 officers activated their emergency light and initiated a traffic stop. The sedan came to a
18 stop in Terrance Gardens Mobile home parking lot located 3030 Oceanside Blvd. The
19 officers made contact with the occupants of the sedan, driver RAMIREZ, and front
20 passenger Jessica Castaneda.
21         16.   While speaking with RAMIREZ, Officer Sanchez observed a green leafy
22 substance residue on his pants, which was consistent with marijuana. Officer Sanchez
23 asked RAMIREZ if he was "about to roll a blunt", to which RAMRIEZ laughed. Officer
24 Sanchez asked RAMIREZ how much marijuana was in the car, at which point RAMIREZ
25 reached with his left hand to the driver side door panel and produced a plastic bag of green
26 leafy substances which was consistent with the color and texture of marijuana (later
27
                                                   6
28
        Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.8 Page 8 of 13




 1 determined to be approximately 2. 7 grams). Prior to being ordered out of the car, officers
 2 observed RAMIREZ place Target Device # 1 on the dashboard of his car.
 3         17.   A search of the vehicle produced a cylindrical glass pipe with a bulbous end
 4 on the floorboard of the driver side, immediately recognized to be drug paraphernalia. A
 5 Glock magazine containing eight (8) unexpended Hornady 9mm pistol rounds was found
 6 in the center console. A note pad with RAMIREZ's name written on it, Target Device #2,
 7 and one (1) unloaded 9mm pistol were recovered from a backpack on the backseat of the
 8 vehicle. The pistol was constructed from a Polymer80 unfinished lower receiver bearing
 9 no serial number, with Glock slide bearing the serial number PLC801. Also found in the
1O backpack was a large plastic bag containing a white crystal like substance, later determined
11 to be 203.1 grams net weight of Methamphetamine, an envelope containing $3650 of
12 different denominations of United States currency and one functioning digital scale with
13 white powder residue consistent with methamphetamine were recovered from the vehicle.
14 RAMIREZ was subsequently arrested and booked into the Vista Detention Facility without
15 incident.
16         18.   On December 13, 2018, Federal Arrest Warrant 18MJ6283 was issued for
17 RAMIREZ for violating 18 U.S.C. § 922(g)(l) and 21 U.S.C. § 841 (a)(l).
18         19.   On December 17, 2018 at approximately 9:00 a.m., ATF Special Agents (SAs
19 Austin Sailor and Scott Brahin arrested RAMIREZ for the aforementioned Federal Arrest
20 Warrant at the San Diego County Superior Court, Vista Courthouse located at 325 South
21 Melrose Drive, Vista, California. ATF personnel handcuffed RAMIREZ behind his back
22 without incident inside the courthouse. At the time of his arrest, RAMIREZ was in
23 possession of Target Device #3. SA Sailor recovered RAMIREZ's cellular telephone,
24 Target Device #3, from his suit pocket and retained Target Device #3 as evidence.
25        20.    Based upon my experience and training, consultation with other law
26 enforcement officers experienced in illegal acquisition and possession of firearms and
27
                                                 7
28
        Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.9 Page 9 of 13




 1 narcotics trafficking investigations, and all the facts and opinions set forth in this affidavit,
 2 I believe that information relevant to the illegal firearms possession and narcotics
 3 trafficking activities of RAMIREZ and his co-conspirators, such as telephone numbers,
 4 made and received calls, contact names, electronic mail (email) addresses, appointment
 5 dates, email messages, messages and posts from social networking sites like Facebook,
 6 pictures and other digital information are stored in the memory of the cellular telephone
 7 described herein.
 8                                 SEARCH METHODOLOGY
 9         21.   It is not possible to determine, merely by knowing the cellular telephone's
1O make, model and serial number, the nature and types of services to which the device is
11 subscribed and the nature of the data stored on the device. Cellular devices today can be
12 simple cellular telephones and text message devices, can include cameras, can serve as
13 personal digital assistants and have functions such as calendars and full address books and
14 can be mini-computers allowing for electronic mail services, web services and rudimentary
15 word processing. An increasing number of cellular service providers now allow for their
16 subscribers to access their device over the internet and remotely destroy all of the data
17 contained on the device. For that reason, the device may only be powered in a secure
18 environment or, if possible, started in "flight mode" which disables access to the network.
19 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
20 equivalents and store information in volatile memory within the device or in memory cards
21   inserted into the device. Current technology provides some solutions for acquiring some
22 of the data stored in some cellular telephone models using forensic hardware and software.
23 Even if some of the stored information on the device may be acquired forensically, not all
24 of the data subject to seizure may be so acquired. For devices that are not subject to
25 forensic data acquisition or that have potentially relevant data stored that is not subject to
26 such acquisition, the examiner must inspect the device manually and record the process
27
                                                   8
28
       Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.10 Page 10 of 13




 1 and the results using digital photography. This process is time and labor intensive and may
 2 take weeks or longer.
 3         22.    Following the issuance of this warrant, I will collect the subject cellular
 4 telephone and subject it to analysis. All forensic analysis of the data contained within the
 5 telephone and its memory cards will employ search protocols directed exclusively to the
 6 identification and extraction of data within the scope of this warrant.
 7         23.    Based on the foregoing, identifying and extracting data subject to seizure
 8 pursuant to this warrant may require a range of data analysis techniques, including manual
 9 review, and, consequently, may take weeks or months. The personnel conducting the
1O identification and extraction of data will complete the analysis within ninety (90) days of
11 the date the warrant is signed, absent further application to this court.
12
13                            GENUINE RISKS OF DESTRUCTION
14         24.    Based upon my experience and training, and the experience and training of oth r
15 agents with whom I have communicated, electronically stored data can be permanently delet d
16 or modified by users possessing basic computer skills. In this case, only if the subject receiv s
17 advance warning of the execution of this warrant, will there be a genuine risk of destructi n
18 of evidence.
19                     PRIOR ATTEMPTS TO OBTAIN INFORMATION
20         25.    The United States has not attempted to obtain this information by other means
21                                        CONCLUSION
22         26.    Based on all of the facts and circumstances described above, there is probable
23 cause to conclude that RAMRIEZ used the Target Device #3 to facilitate the offenses of
24 distributing methamphetamine. Target Device #3 was likely used to facilitate the offenses
25 by transmitting and storing data, which constitutes evidence of violations 18 U.S.C. §
26
27
                                                  9
28
       Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.11 Page 11 of 13




 1 922(g)(l) and 922(a)(l)(A); U.S.C. § 841, Distribution of a Controlled Substance; and 21
 2 U.S.C. § 846, Conspiracy to Distribute Controlled Substances.
 3        27.    Because the Target Device #3 was seized unexpectedly from Ramirez during
 4 a traffic stop and has been stored in a secure location, there is probable cause to believe
 5 that evidence of illegal activity committed by RAMIREZ continues to exist on the Target
 6 Device #3.
 7        28.     Based upon my experience and training, consultation with other agents in
 8 narcotics investigations, consultation with other sources of information, and the facts set
 9 forth herein, I know that the items to be seized set forth in Attachment B-3 are likely to be
10 found in the property to be searched described in Attachment A-3. Therefore, I respectfully
11 request that the Court issue a warrant authorizing me, a Special Agent with The Bureau of
12 Alcohol, Tobacco, Firearms and Explosives, or another federal law enforcement agent
13 specially trained in digital evidence recovery, to search the items described in Attachment
14 A-3, and seize the items listed in Attachment B-3.
15
16
17                                                Chad Joseph, Special Agent
                                                  Bureau of Alcohol, Tobacco, Firearms,
18                                                and Explosives
19
20 Subscribed and sworn to before me this l <o        day of January, 2019.
21


                                                        ~ble
22
23                                                                       Linda Lopez
24                                                        United States Magistrate Judge

25
26
27
                                                 10
28
  Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.12 Page 12 of 13



                              ATTACHMENT A-3

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black LG cellular telephone
      IMEI 355380-09-137317-2
      (Target Device #3)

Target Device #3 is currently in the possession of the Bureau of Alcohol, Tobacco,
Firearms and Explosives at 5901 Priestly Drive, Suite 304, Carlsbad, California,
92008, in the Southern District of California.
  Case 3:19-mj-00195-LL Document 1 Filed 01/16/19 PageID.13 Page 13 of 13



                              ATTACHMENT B-3

                             ITEMS TO BE SEIZED
      The following evidence to be searched for and seized pertains to violations of
Title 18, United States Code Sections 922(g)(l) and 922(a)(l)(A) and Title 21,
United States Code Sections 841 and 846:

   1. Communications, records, or data including but not limited to emails, text
      messages, photographs, audio files, videos, or location data:


      a.    tending to indicate efforts to illegally acquire, possess, and I or deal
            firearms and/ or narcotics;
      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the illegal acquisition, possession, and I or dealing of firearms
            and/ or narcotics;
      c.    tending to identify co-conspirators, criminal associates, or others
            involved in the illegal acquisition, possession, and I or dealing of
            firearms and/ or narcotics;
      d.    tending to identify travel to or presence at locations involved in the
            illegal acquisition, possession, and I or dealing of firearms and/ or
            narcotics;
      e.    tending to identify the user of, or persons with control over or access
            to, the Target Device #3; and/or
      f.    tending to place in context, identify the creator or recipient of, or
            establish the time of creation or receipt of communications, records,
            or data involved in the activities described above.
